DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 4 of claims 16 and 9-15 in the reply filed on 3/23/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. US 9887285 in view of Tega et al. US 2017/0330961.

    PNG
    media_image1.png
    922
    1469
    media_image1.png
    Greyscale

Re claim 1, Oota teaches a semiconductor device (100, fig1), comprising: 
a semiconductor substrate  (22, fig1, col3 line 62) of a first conductivity type (n type, col3 line 60-65) that has a front surface and a back surface which is on an opposite side of the front surface (top and bottom surface of 22, fig1), and contains silicon carbide (col3 line 61); 
a first semiconductor layer (32, 34, 26 and 24, fig1) of the first conductivity type (n-type) that is formed on the front surface of the semiconductor substrate, and contains silicon carbide (col3 line 60-65); 
a source electrode (12, fig1, col3 line 55-60) that is formed on the body region (28, fig1, col3 line 60-65) and on the source region (30, fig1, col3 line 60-65), and is electrically connected to the body region and the source region (fig1); and 
a drain electrode (14, fig1, col3 line 55-60) that is formed on the back surface side of the semiconductor substrate
Oota is silent regarding the layout of the body region, gate insulating film, gate electrode and filed relaxation layer.
Tega teaches a body region (105, fig2, [63]) of a second conductivity type (p type, [63]) that is opposite to the first conductivity type (n-type) formed in the first semiconductor layer (n-type 102, fig2, [60]); 
a gate insulating film (110, fig11, [65]) that is formed on the body region; 
a gate electrode (111, fig2, [65]) that is formed on the gate insulating film, has a first side surface and a second side surface which is on an opposite side of the first side surface in a first direction (left and right side of 111 in each trench, fig11), and extends in a second direction orthogonal to the first direction in a plan view (fig11); 
a source region (n++ 107, fig2, [66]) of the first conductivity type that is formed in the body region on the first side surface side of the gate electrode;
wherein a field relaxation layer (p type 108B, fig2, [64]) of the second conductivity type is formed in the first semiconductor layer (n-type 102, fig2, [60]) on the second side surface side of the gate electrode, and a depth of the field relaxation layer (108B, fig2, [64]) is smaller than a depth of the body region (105, fig2, [63]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oota and Tega to form a source electrode on the structure of Tega fig2 and in directly contact with both source region and p+ layer 108-B. The motivation to do so is to form a trench gate with P type gate insulating film protective layer 108-B located above the n type 108-A to the greatly subdue the electric field applied to the gate insulating film and raise withstand voltage (Tega, [72]).
The outcome of the combination as figure above will show the source electrode formed on the field relaxation layer and is electrically connected to the field relaxation layer.
Re claim 2, Oota modified above teaches the semiconductor device according to claim 1, wherein a first metal compound layer (Oota, nickel silicide in 12 formed to be in contact with silicon carbide layer, col6 line 30-35) that contains a material contained in the first semiconductor layer (silicon of the silicon carbide) and a first metal (Oota, col6 line 30-35) is formed between the field relaxation layer (Tega, 108-B, see figure above) and the source electrode (Oota, 12, see figure above, col6 line 30-35).
Re claim 3, Oota modified above teaches the semiconductor device according to claim 2, wherein a plurality of cells are formed (see figure above), each of the cells including a MISFET including the body region (Tega, 105, fig2), the gate insulating film (Tega, 110, fig11), the gate electrode (Tega, 111, fig2), the source region (Tega, 107, fig2), and the first semiconductor layer (Tega, 102, fig2) on the second side surface side of the gate electrode, and a rectifying element including the field relaxation layer (Tega, 108-B, fig2), the source electrode (Oota, 12, fig1) on the field relaxation layer, and the first semiconductor layer (Tega, 102, fig2) on the second side surface side of the gate electrode, in each two of the cells adjacent to each other, the body regions, the gate insulating films, the gate electrodes, the source regions, and the field relaxation layers are provided line symmetrically with respect to a central portion of the first metal compound layer, and when each two of the cells provided line symmetrically are set as one unit cell, a plurality of the unit cells are provided periodically in the first direction (see figure above).
Re claim 4, Oota modified above teaches the semiconductor device according to claim 2, wherein in the first direction (left to right, see figure above), the field relaxation layer (Tega, 108-B, fig2) is formed in a manner of being separated from the body region (Tega, 105, fig2), forming an opening in a central portion (Tega, space between two 108-B, fig2) of the first metal compound layer, and covering an end portion of the first metal compound layer (108-B cover left and right end of silicide located between two trench gates, see figure above).
Re claim 5, Oota modified above teaches the semiconductor device according to claim 4, wherein a plurality of cells are formed (see figure above), each of the cells including a MISFET including the body region (Tega, 105, fig2), the gate insulating film (Tega, 110, fig11), the gate electrode (Tega, 111, fig11), the source region (Tega, 107, fig2), and the first semiconductor layer (Tega, 102, fig2) on the second side surface side of the gate electrode, and a rectifying element including the field relaxation layer (Tega, 108-B, fig2), the source electrode (Oota, 12, fig1) on the field relaxation layer, and the first semiconductor layer (Tega, 102, fig2) on the second side surface side of the gate electrode, in each two of the cells adjacent to each other, the body regions, the gate insulating films, the gate electrodes, the source regions, and the field relaxation layers are provided line symmetrically with respect to a central portion of the first metal compound layer, and when each two of the cells provided line symmetrically are set as one unit cell, a plurality of the unit cells are provided periodically in the first direction (see figure above).
Re claim 6, Oota modified above teaches the semiconductor device according to claim 5, wherein an interval between the field relaxation layers of each two of the cells provided line symmetrically is equal to or less than 1000 nm (Tega, [90]).
Re claim 9, Oota modified above teaches the semiconductor device according to claim 2, wherein a current diffusion region (Tega, n-type, 108-A, fig2, [64]) of the first conductivity type is formed in the body region (Tega, 105, fig2) and in the first semiconductor layer (Tega, 102, fig2) on the second side surface side of the gate electrode, a trench (Tega, trench holding 111, fig2) is formed in the body region in a manner of penetrating the source region and the current diffusion region (Tega, fig9c), the gate insulating film and the gate electrode are also formed inside the trench (Tega, 110 and 111, fig11), one side wall of the trench is in contact with the source region in the first direction (Tega, fig11), the other side wall of the trench is in contact with the current diffusion region in the first direction (Tega, fig11), a bottom wall of the trench is in contact with the body region (Tega, fig11), and the field relaxation layer (Tega, 108-B, fig11) is located above the current diffusion region (Tega, 108-A, fig11) and is in contact with the other side wall of the trench in the first direction.
Re claim 10, Oota modified above teaches the semiconductor device according to claim 9, wherein in the first direction (Tega, left to right, fig11), the field relaxation layer (Tega, 108-B, fig11) is formed in a manner of forming an opening in a central portion of the first metal compound layer (Tega, space between two 108-B, fig2), and covering an end portion of the first metal compound layer (108-B cover left and right end of silicide located between two trench gates, see figure above).
Re claim 11, Oota modified above teaches the semiconductor device according to claim 10, wherein a cell includes a MISFET including the body region (Tega, 105, fig2), the gate insulating film (Tega, 110, fig11), the gate electrode (Tega, 111, fig11), the source region (Tega, 107, fig2), the first semiconductor layer  (Tega, 102, fig2) on the second side surface side of the gate electrode and the current diffusion region, and a rectifying element including the field relaxation layer (Tega, 108-B, fig2), the source electrode (Oota, 12, fig1) on the field relaxation layer, and the first semiconductor layer (Tega, 102, fig2) on the second side surface side of the gate electrode, and in each two of the cells adjacent to each other, the body regions, the gate insulating films, the gate electrodes, the source regions, the field relaxation layers, and the current diffusion regions are provided line symmetrically with respect to the central portion of the first metal compound layer, and when each two of the cells provided line symmetrically are set as one unit cell, a plurality of the unit cells are provided periodically in the first direction (see figure above).
Re claim 12, Oota modified above teaches the semiconductor device according to claim 9, wherein a plurality of trenches are provided in the body region so as to be adjacent to each other in the second direction (Tega, fig2).
Re claim 13, Oota modified above teaches the semiconductor device according to claim 1, wherein the depth of the field relaxation layer (Tega, 108-B 0.05-0.3 µm, fig2, [66]) is equal to or less than half of the depth of the body region (Tega, 105 0.5-2 µm, fig2, [66]).
Re claim 14, Oota modified above teaches the semiconductor device according to claim 1, wherein the depth of the field relaxation layer is equal to or less than 300 nm (Tega, 108-B 0.05-0.3 µm, fig2, [66]).
Re claim 15, Oota modified above teaches the semiconductor device according to claim 2, wherein the first metal compound layer is nickel silicide (Oota, nickel silicide in 12 formed to be in contact with silicon carbide layer, col6 line 30-35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812